Citation Nr: 0408266	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  97-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for heavy sweating, to 
include as due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran had verified active service from June to August 
in 1989 and from October 1989 to July 1996, and his DD Form 
214 for the earlier period of service also indicates prior 
active service for two months and five days.  Additionally, 
he served in Southwest Asia from November 1992 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The Board remanded this case 
back to the RO for further development in September 1998 and 
October 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's currently diagnosed cardiovascular 
disorder, including arterial hypertension, was first 
manifested in service.

3.  The veteran's reported heavy sweating has been noted to 
be purely subjective in nature and attributable to caffeine 
intake and anxiety.


CONCLUSION OF LAW

1.  A cardiovascular disorder, encompassing arterial 
hypertension, was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2003).

2.  Chronic heavy sweating was not incurred in or aggravated 
by service or as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing his 
claimed disorders.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in an April 2001 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board is aware that the appealed rating decision preceded 
the RO's April 2001 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the veteran's claim in a July 
2001 Supplemental Statement of the Case.  Consequently, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, the Board finds that any defect 
with respect to the VCAA notice requirement in this case 
constituted harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).



II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from VA's 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

III.  Cardiovascular disorder

During service, in February 1993, the veteran was seen for 
complaints of episodes of paroxysmal tachycardia associated 
with pressure and discomfort of the anterior chest for the 
past year.  A blood pressure reading of 100/94 was noted in 
March 1993, while blood pressure of 156/86 was noted in 
September 1993.  The veteran's blood pressure was recorded as 
130/100 in January 1994.  Cardiac dysrhythmias were noted in 
a February 1994 health risk appraisal.  Several elevated 
blood pressure readings were also noted in April 1994, and a 
"hypertension flowsheet" showed consistently elevated blood 
pressure readings, with systolic pressure as high as 160, 
over the course of a week.  In the same month, the veteran 
was also seen with complaints of a recurrent heart murmur and 
assessed with palpitations by history.  A June 1994 medical 
record indicates that the veteran was under evaluation for 
possible hypertension, with blood pressure recorded as 
138/91.  Repeat blood pressure testing several days later 
revealed blood pressure of 150/94.  Elevated systolic 
pressure was also shown in November 1994 and May 1996.  A 
June 1996 treatment report contains a notation of borderline 
hypertension.

A December 1996 post-service private medical record indicates 
that the veteran "has a history" of possible cardiac 
arrhythmia dating back to service.  A January 1997 VA 
systemic conditions examination was negative for cardiac 
symptomatology.  A neurological examination from the same 
date, however, revealed possible supraventricular 
tachycardia, with syncope.  Caffeine use was noted to be a 
possible factor, but the possibility of paroxysmal 
tachycardia persisting following a limited period of 
treatment with pyridostigmine was described as "rather 
remote."  Also, a general medical examination from this date 
revealed blood pressure of 140/90.  An April 1999 VA heart 
examination revealed blood pressure of 152/89, and the 
impressions were arterial hypertension and left ventricular 
hypertrophy on electrocardiogram.  A November 1999 private 
cardiology consultation revealed hypertension.  A December 
1999 VA general medical examination report also contains a 
diagnosis of essential hypertension, without end-organ damage 
or left ventricular hypertrophy.

The veteran's claimed palpitations were further addressed in 
an October 2002 VA examination report, provided by an 
examiner who reviewed the veteran's claims file  This 
examiner found that the veteran's palpitations and night 
sweats "are likely related to each other" and were purely 
subjective in nature, without objective symptomatology on 
examination.  Also, the examiner noted the possibility that 
the veteran's symptomatology was attributable to excessive 
caffeine intake and was unable to "distinguish" whether 
palpitations were related to the veteran's diarrhea (as 
service connection is presently in effect for diarrhea).  The 
examiner stated that caffeine could also be a causal factor 
in regard to the veteran's diarrhea but concluded that the 
diarrhea was most likely due to irritable bowel syndrome.  
Finally, the examiner opined that the veteran's palpitations, 
which were subjective in nature, had not been observed on 
examination, and the examiner also noted that these 
complaints were not attributable to an "undiagnosed 
illness."  In conclusion, the examiner indicated his belief 
that the veteran's complaints of palpitations "could 
significantly be attributed to his caffeine intake, as well 
as an underlying anxiety disorder."   

In this case, the veteran has been diagnosed with arterial 
hypertension subsequent to service, and the preponderance of 
elevated blood pressure readings during service suggests that 
it is more likely than not that this disorder was first 
manifested in service, particularly as treatment for possible 
or borderline hypertension was also noted in service.  The 
Board is aware that the October 2002 VA report calls into 
question the chronicity and etiology of the veteran's 
reported heart palpitations, but this report does not 
contradict the Board's finding as to the etiology of the 
veteran's arterial hypertension.

Overall, the evidence supports the conclusion that a 
cardiovascular disorder, including arterial hypertension, was 
incurred in service.  Service connection is therefore 
warranted for this disorder.

IV.  Heavy sweating

In April 1994, during service, the veteran was treated with 
complaints of episodes of night sweats and was assessed with 
palpitations by history.  The veteran also reported 
intermittent night sweats in June 1996, but the examiner 
noted that significant pathology was doubtful.  

A post-service December 1996 private medical record indicates 
that the veteran reported sweatiness when his heartbeat was 
rapid.  The veteran also described night sweats during a 
March 1999 VA psychiatric examination.  In the report of a 
December 1999 VA general medical examination, the veteran's 
examiner noted that excessive sweating "is not evident since 
this only occurs at night."  The examiner noted that the 
veteran's night sweats appeared to be idiopathic in nature, 
without a specific causative agent.  The examiner further 
indicated that such symptomatology might be a manifestation 
of an anxiety disorder and that there might also be an 
irritable bowel syndrome problem "that can be part of an 
interrelated anxiety constellation disorder whose 
manifestations appear as transient and episodic."  

The veteran's heavy sweating was further addressed in an 
October 2002 VA examination report.  The examiner, who 
reviewed the veteran's claims file, found that the veteran's 
palpitations and night sweats "are likely related to each 
other" and that the night sweats were purely subjective in 
nature, without objective symptomatology on examination.  
Also, the examiner made note of the possibility that the 
veteran's symptomatology was attributable to excessive 
caffeine intake and was unable to "distinguish" whether 
night sweats were related to the veteran's diarrhea (as 
service connection is in effect for diarrhea).  The examiner 
noted that caffeine could also be a causal factor in regard 
to the veteran's diarrhea but concluded that the diarrhea was 
most likely due to irritable bowel syndrome.  Finally, the 
examiner opined that the veteran's night sweats, which were 
subjective in nature, had not been observed on examination, 
and the examiner also noted that these complaints were not 
attributable to an "undiagnosed illness."  In conclusion, 
the examiner indicated his belief that the veteran's 
complaints of night sweats "could significantly be 
attributed to his caffeine intake, as well as an underlying 
anxiety disorder."   

In this case, the veteran's reported heavy sweating has not 
been shown objectively on examination, and the October 2002 
report suggests that the veteran's purely subjective symptoms 
were significantly more likely to be attributable to caffeine 
intake and anxiety than to any incident of service, including 
an "undiagnosed illness."  See Brannon v. Derwinski, 1 Vet. 
App. 314, 315-16 (1991) (the possibility of a plausible claim 
for service connection is precluded when manifestations of a 
current disability are clearly attributable to an intervening 
cause).  Finally, the examiner also discounted the 
possibility of a causal link between the veteran's current 
service-connected diarrhea and his claimed heavy sweating, 
though he indicated that caffeine could be a causal factor 
for both.  The claims file is therefore devoid of medical 
evidence substantiating either a diagnosable disorder that is 
directly attributable to service or a chronic disorder 
attributable to an "undiagnosed illness" under 38 C.F.R. 
§ 3.317. 

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in multiple lay 
submissions.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render either a medical diagnosis or a competent opinion 
as to medical causation.  Accordingly, his lay opinion does 
not constitute medical evidence and lacks probative value.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
heavy sweating, to include as due to an undiagnosed illness, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cardiovascular 
disorder, encompassing arterial hypertension, is granted.

The claim of entitlement to service connection for heavy 
sweating, to include as due to an undiagnosed illness, is 
denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



